Citation Nr: 1402327	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-04 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, intermittent explosive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from March 1972 to March 1975 and from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).

Although the Veteran sought service connection for PTSD and depression, but only appealed the issue of service connection for PTSD, the U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As medical evidence of record shows that the Veteran has been diagnosed with several psychiatric disabilities, the Board has recharacterized the issue on the front page of this decision to include all possible disabilities with respect to this issue.


FINDING OF FACT

A psychiatric disorder, to include PTSD, major depressive disorder, intermittent explosive disorder and generalized anxiety disorder was not present during service and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, major depressive disorder, intermittent explosive disorder and generalized anxiety disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in June 2008 regarding the type of evidence necessary to establish her claim.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and also secured an examination in furtherance of her claim.  Regarding post-service medical records, the Veteran identified records from J.M., M.D.; however, a response in September 2008 indicates that such records were destroyed after seven years.  In a September 2008 statement, the Veteran reported trying to obtain other private treatment records, but that such could not be located.  
 
A pertinent VA examination was obtained in July 2013.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2013); Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, the Veteran is not claiming that the stressor is related to combat; she has reported being harassed in service.  

During the course of the appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, the evidentiary standard for establishing the in-service stressor required for PTSD claims when such stressor is related to a fear of hostile military or terrorist activity.  However, as the Veteran is not claiming such stressor, the amendment need not be discussed.  

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2013).
In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-399 (1998).  

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Veteran contends that she has a psychiatric disorder that is related to in-service harassment by both her superiors and fellow service members.  See, e.g., July 2008 stressor statement.  She has not reported being physically assaulted.  Lay statements from the Veteran's relatives in May 2009 confirm that during her military service, she reported being harassed.  As there is no indication that the Veteran's family members are not credible, the Board concedes the Veteran's reports of in-service harassment.  As the Board has conceded the Veteran's reported stressor, it will not discuss whether her personnel records confirm such stressor.  

A review of the Veteran's STRs shows that her February 1972 enlistment examination revealed a clinically normal psychiatric system.  In her accompanying report of medical history, she denied symptoms such as frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  In April 1973, the Veteran complained of nervousness; she reported personal problems of a short-lived nature.  In April 1974, the Veteran reported being very anxious, nervous, and irritable.  She was referred to the psychiatric clinic for situational problems.  The Veteran was seen that same month in the psychiatric clinic for feeling depressed about her job assignment.  She complained of nervousness.  The Veteran was diagnosed with acute situational reaction.  There are no further psychiatric complaints or treatment during this period of service.  Her discharge examination in December 1974 again revealed a clinically normal psychiatric system.  There is no indication in the Veteran's STRs from her first period of service that she had a chronic psychiatric disorder.  

Her STRs from her second period of service show that both her June 1975 enlistment and April 1978 discharge examinations revealed a clinically normal psychiatric system.  In both her reports of medical history, the Veteran denied symptoms such as frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  There is no indication in her STRs from her second period of service of any psychiatric complaints, or that she had a chronic psychiatric disorder.  

According to post-service medical records, the earliest evidence of a psychiatric disorder is in May 2004 when the Veteran was diagnosed with generalized anxiety disorder.  However, the Veteran has reported first receiving psychiatric treatment in 1997; such records could not be obtained as they were reported as being destroyed after seven years.  A record dated in September 2007 shows that the Veteran reported being very stressed at work.  Another September 2007 record reveals diagnoses of major depression, anxiety and query stress disorder.  An October 2007 letter from V.R., M.D. shows that the Veteran had been suffering from major depression for several years.  The letter indicates that the Veteran's diagnoses were major depression and PTSD.  A letter from R.H., M.D. also dated in October 2007 shows that the Veteran had the additional diagnosis of impulse control disorder.  None of the Veteran's treatment records contain any opinion relating a current psychiatric disorder to her military service.  Furthermore, they do not show that the Veteran reported any in-service stressors, to include harassment, nor did she report suffering from psychiatric symptoms since service.  

The Veteran was afforded a VA examination in July 2013.  She was diagnosed with recurrent major depressive disorder and intermittent explosive disorder.  The Veteran reported repeated episodes of verbal sexual harassment and ridicule in front of peers; she did not report episodes of sexual assault or rape.  The examiner noted the 1974 in-service treatment.  The Veteran reported that during her military service, she was repeatedly ridiculed and was verbally harassed by male officers and other soldiers.  She reported that they often spread sexual rumors about her, which were untrue.  She also reported that one male soldier targeted her and broke her car windshield.  The examiner opined that though those experiences of sexual harassment and rumors appeared to have been very stressful to the Veteran, she did not meet the diagnostic criteria for PTSD.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner remarked that the Veteran alleged sexual harassment throughout service and that her STRs showed complaints of nervousness, anxiety, acute depression, stomach/diarrhea problems and bruises.  The examiner's rationale was that the sole behavioral health record from her military STRs listed a diagnosis of acute adjustment reaction, citing her report of discontent over her job assignment.  The examiner noted that from a review of her brief mental health questionnaires from military service, which included mental health symptoms such as anxiety and depression, there was no indication of any notable health problems.  The examiner reported that in a given lifetime, there are many psychosocial stressors that may contribute to feelings of discontent.  The examiner noted that more than 30 years had transpired since the 1974 medical visit.  The examiner opined that there was no strong evidence to suggest that her current psychiatric problems directly correspond to that isolated incident of job dissatisfaction.  The examiner opined that from the available service records, there was no evidence to suggest that she was experiencing a chronic underlying mental health condition.  The examiner opined that the Veteran's stressors were not sufficient in severity and intensity to fully meet Criterion A for a diagnosis of PTSD.  The examiner concluded that the Veteran's recurrent major depressive disorder and intermittent explosive disorder were less likely as not related to military service.  

Based on a review of the evidence, the Board concludes that service connection for a psychiatric disorder is not warranted.  Although the evidence shows that the Veteran had in-service psychiatric complaints and currently has diagnoses of various psychiatric disorders, it does not show that any current disorder is related to her military service.  While the Board concedes the Veteran's reports of in-service harassment, the evidence does not show that any current psychiatric disorder is related to that harassment.  

Beginning with her claim for PTSD, although her private treatment records show such diagnosis, they do not report what stressor(s) such diagnosis is premised upon, nor do they indicate how the Veteran met the DSM-IV criteria for PTSD.  The July 2013 examiner provided a thorough examination that took into account the Veteran's reported stressors, and concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  No medical professional has provided any opinion in support of the Veteran's claim regarding her PTSD being related to her military service.  There is no evidence in her STRs of any diagnosis of PTSD.  Based on the results of the July 2013 examination, the Board concludes that the Veteran does not have PTSD related to her in-service harassment. 

As for other psychiatric disorders, while the Veteran's STRs show in-service psychiatric complaints in 1973 and 1974, as well as a diagnosis of acute situational reaction, the evidence fails to show that a current psychiatric disorder is related to the Veteran's military service, to include her reported harassment.  Service examinations after the April 1974 diagnosis in December 1974, June 1975 and April 1978 all revealed a clinically normal psychiatric system.  Furthermore, the Veteran denied all psychiatric symptoms in the reports of medical history for those examinations.  The VA examiner opined that the Veteran's STRs did not suggest that she was experiencing a chronic underlying mental health condition.  This opinion is uncontradicted.  Based on a review of the Veteran's service records as well as taking into account the VA examiner's opinion, the Board concludes that the STRs do not support a finding of the in-service incurrence of a chronic psychiatric disorder.  

In this case, the contemporaneous service records do not support a finding that the isolated diagnosis of a psychiatric disorder in 1974 resulted in a chronic disability.  They also do not show that a current psychiatric disorder had its onset in service; no medical professional has provided any opinion to that effect.  The Board acknowledges the Veteran's reports of continuing symptoms since service.  However, the service records showing a denial of psychiatric symptoms, in addition to no further psychiatric treatment in-service after 1974, weigh against a finding of continuous symptoms since service.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of events now three decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a claimant's testimony simply because the claimant is an interested party; personal interest may, however, affect the credibility of the evidence); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, the evidence does not support a finding that a chronic psychiatric disorder had its onset in service.  

In this case, the only medical opinion of record, that of the July 2013 VA examiner, indicates that the Veteran's psychiatric disorders are not related to her military service.  The examiner provided a thorough rationale after having had the opportunity to review the Veteran's claims file, which includes her written contentions, as well having been able to physically examine the Veteran.  As such, the Board accords it great probative value.  Furthermore, the examiner's opinion is supported by the Veteran's STRs as discussed above.  None of the Veteran's treatment records include any opinion relating a current psychiatric disorder to her military service.  

Here, the first evidence of a psychiatric disorder was in 2004, while the Veteran reported first seeking treatment in 1997.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for two decades between the Veteran's military service and the first report of seeking treatment is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.  

The claims folder contains no competent and probative evidence of a psychiatric disorder being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a psychiatric disorder and her active duty, service connection for a psychiatric disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a psychiatric disorder, to include PTSD, major depressive disorder, intermittent explosive disorder and generalized anxiety disorder and the Veteran's active duty, service connection for a psychiatric disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, major depressive disorder, intermittent explosive disorder and generalized anxiety disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, intermittent explosive disorder and generalized anxiety disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, major depressive disorder, intermittent explosive disorder and generalized anxiety disorder is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


